[Cite as In re K.E., 2022-Ohio-3333.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

IN RE K.E., ET AL.                            :
                                              :             No. 111443
Minor Children                                :
                                              :
[Appeal by S.E., Mother]                      :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: September 22, 2022


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                   Juvenile Division
                       Case Nos. AD21906553 and AD21906554


                                        Appearances:

                 Gregory T. Stralka, for appellant.

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Joseph C. Young, Assistant Prosecuting
                 Attorney, for appellee.


FRANK DANIEL CELEBREZZE, III, P.J.:

                Appellant S.E. (“Mother”) appeals the decision of the Cuyahoga County

Court of Common Pleas, Juvenile Division, awarding temporary custody of her

children, Kh.E. and Ka.E., to the Cuyahoga County Department of Children and

Family Services (“CCDCFS” or “agency”). After a thorough review of the law and

applicable facts, we affirm the judgment of the juvenile court.
                        I. Factual and Procedural History

             CCDCFS first became involved in this matter when Ka.E., who was one

year old at the time, was found home alone in an unsafe and unsanitary

environment. Law enforcement discovered Ka.E. unsupervised and in a locked

room, screaming and crying. The home had ceilings that were caving in, and feces,

old food, and extensive clutter were found throughout the home.

             On August 2, 2021, CCDCFS filed a complaint alleging that Ka.E. and

Kh.E. were abused and neglected and requested predispositional temporary

custody.

             After a hearing held the same day, the juvenile court granted the motion

for predispositional custody to CCDCFS. An adjudicatory hearing was held in

October 2021. The requested adjudication of abuse was deleted, and Mother

entered stipulations to the complaint as amended.          The children were then

adjudicated to be neglected.

             On agreement of the parties, the court proceeded directly to disposition.

CCDCFS worker Rieanna Harris testified. Harris described the case plan that had

been developed to promote reunification of Mother and the children. The case plan

included services for mental health, substance abuse, housing and basic needs, and

parenting.

             Mother completed the mental health and substance abuse assessments,

and no further services were recommended on these issues. Mother’s parenting

skills needs involved her failure to provide appropriate care and supervision for
Ka.E. and her failure to acknowledge any responsibility for the children being

removed from her care. Mother had completed a parenting workshop but was

required to complete an eight-week parenting course, which she had not done at the

time of the hearing.

            Mother was in a new housing situation that was deemed appropriate.

She denied that she lived in the home where Ka.E. was found but would not explain

whose home it was or why Ka.E. was there. Harris testified that the housing issue

remained in Mother’s case plan because Mother needed to demonstrate the ability

to maintain appropriate housing.

             Mother had weekly supervised visits with the children. Harris testified

that these visits were going “okay” but that Mother engaged in manipulation where

she would prompt Kh.E. to say certain things, including lying to the agency worker.

During the visits, Mother focused more on Kh.E., and Ka.E. ran around doing “his

own thing.” Harris stated that she had to direct Mother to more closely supervise

Ka.E. on several occasions.

            In addition, Harris testified that at the time of the hearing, Mother had

not completed her case plan because the agency did not see any changed behavior,

and Mother continued to engage in negative behaviors during her visits with the

older child, Kh.E.

              The guardian ad litem for the children provided the court with a

recommendation where she stated that she believed it was in the best interests of

the children for temporary custody to be given to the agency.
              On October 14, 2021, the magistrate issued a decision, which found the

children to be neglected and recommended their commitment to the temporary

custody of the agency.

              Mother filed objections to the magistrate’s decision, which were

overruled by the court. The magistrate’s decision was approved, the children were

adjudicated to be neglected, and temporary custody was awarded to CCDCFS.

               Mother then filed the instant appeal, raising two assignments of error

for our review:

      1. The decision of the trial court granting temporary custody was not
      supported by sufficient evidence.

      2. The decision of the trial court granting temporary custody was
      against the manifest weight of the evidence.

                                  II. Law and Analysis

               We begin our review with the recognition that the right to parent one’s

children is a fundamental right. Troxel v. Granville, 530 U.S. 57, 66, 120 S.Ct. 2054,

147 L.Ed.2d 49 (2000). See also In re Hayes, 79 Ohio St.3d 46, 48, 679 N.E.2d 680

(1997) (“a parent’s right to raise a child is an essential and basic civil right”).

              Pursuant to R.C. 2151.353(A), when a child is adjudicated abused,

neglected, or dependent, as here, the juvenile court is authorized to order a

disposition for the child, which includes (1) placing the child in protective

supervision; (2) committing the child to the temporary custody of the agency; (3)

awarding legal custody of the child to either parent or another person; or (4)

committing the child to the permanent custody of the agency.
              When choosing among these alternatives, the juvenile court is to be

mindful of the stated purpose of R.C. Chapter 2151, which is to provide for the “care,

protection, and mental and physical development of children.” R.C. 2151.01(A).

Whenever possible, the child is to remain in a family environment and the child

should be separated from the child’s parents only when necessary for the child’s

welfare. Id. See also In re C.F., 113 Ohio St.3d 73, 2007-Ohio-1104, 862 N.E.2d 816,

¶ 29. “To that end, various sections of the Revised Code refer to the agency’s duty to

make reasonable efforts to preserve or reunify the family unit.” Id.

              Furthermore, in choosing among the alternative dispositions

authorized by R.C. 2151.353(A), the court’s primary concern remains the best

interest of the child. In re Ka.C., 8th Dist. Cuyahoga Nos. 102000, 102002, 102005,

and 102006, 2015-Ohio-1158, ¶ 19, citing In re S.M., 2d Dist. Montgomery No.

24539, 2011-Ohio-6710, ¶ 3. “A trial court has substantial discretion in weighing the

considerations involved in making the determination regarding a child’s best

interest[.]” In re S.M. at ¶ 4, citing In re K.H., 2d Dist. Clark No. 2009-CA-80, 2010-

Ohio-1609, ¶ 66.

              When reviewing a juvenile court’s judgment in child custody cases, the

Supreme Court of Ohio has stated that the “court’s decision in a custody proceeding

is subject to reversal only upon a showing of abuse of discretion.” In re A.J., 148

Ohio St.3d 218, 2016-Ohio-8196, 69 N.E.3d 733, ¶ 27, citing Davis v. Flickinger, 77

Ohio St.3d 415, 417, 674 N.E.2d 1159 (1997).
              Among the dispositional options, “[a]n award of temporary custody to

a public or private children’s services agency is substantially different from an award

of permanent custody, where parental rights are terminated.” In re Ka.C. at ¶ 20.

Here, “the parent only loses temporary custody of a child and retains residual

parental rights, privileges, and responsibilities.” Id., citing In re G.M., 8th Dist.

Cuyahoga No. 95410, 2011-Ohio-4090, ¶ 14, citing R.C. 2151.353(A)(3)(c).

Furthermore, the parents may regain custody; it is not permanently foreclosed. Id.,

citing In re M.J.M., 8th Dist. Cuyahoga No. 94130, 2010-Ohio-1674, ¶ 12. “For this

reason, the juvenile court employs the less restrictive ‘preponderance of the

evidence’ standard in temporary custody cases as opposed to the ‘clear and

convincing’ standard of evidence employed in permanent custody cases.” Id.,

quoting M.J.M. at ¶ 9, citing In re Nice, 141 Ohio App.3d 445, 455, 751 N.E.2d 552

(7th Dist.2001).

              In the case at hand, Mother contends that CCDCFS failed to present

sufficient evidence of Mother’s neglect of her children to justify removal from her

care.

              A review of the record in the instant case reveals that Mother

stipulated to the facts alleged in the amended complaint, and the court adjudicated

the children neglected. In light of her stipulations, Mother cannot now challenge

that the agency failed to prove that her children were neglected. Juv.R. 29(F)(2)(a);

see also In re Lakes, 149 Ohio App.3d 128, 2002-Ohio-3917, 776 N.E.2d 510, ¶ 70

(2d Dist.) (“In a neglect case, the juvenile court may proceed to find neglect at the
adjudication stage upon the admission of the parent charged. No other evidence is

required, even when the standard is clear and convincing evidence.”); In re James

C., 6th Dist. Lucas No. L-98-1258, 1999 Ohio App. LEXIS 3806, 30 (Aug. 20, 1999);

In re Ware, 8th Dist. Cuyahoga No. 40983, 1980 Ohio App. LEXIS 14394, 9 (July 17,

1980) (finding that the court properly reached its finding of dependency based upon

the stipulation, and no further evidence was required).

               Once a child has been adjudicated, the court may order the child

placed in the temporary custody of CCDCFS if it finds such a disposition to be in the

child’s best interest by a preponderance of the evidence. R.C. 2151.353(A)(2); see In

re Cunningham, 59 Ohio St.2d 100, 107, 391 N.E.2d 1034 (1979) (“consideration of

the ‘best interests’ of the child” is the proper focus at the dispositional phase of child

custody proceedings). Preponderance of the evidence is “‘evidence that is more

probable, more persuasive, or of greater probative value.’” In re C.V.M., 8th Dist.

Cuyahoga No. 98340, 2012-Ohio-5514, ¶ 7, quoting In re D.P., 10th Dist. Franklin

Nos. 05AP-117 and 05AP-118, 2005-Ohio-5097, ¶ 1.

               Here, the evidence demonstrates that Mother had met certain case

plan objectives but had not completed all of them. While Mother’s current housing

was deemed appropriate, Mother failed to demonstrate that she could maintain this

housing. Further, there was no evidence that Mother had finished the eight-week

parenting course, and the agency had concerns over her interactions with the

children during her weekly supervised visits. Finally, Mother had not taken any
responsibility for the situation where Ka.E. was left alone in a dangerous

environment, which was the catalyst for the removal of the children.

              The record further reflects that the guardian ad litem recommended

that the children be placed in the temporary custody of CCDCFS.

             Based on the foregoing, we find that the trial court did not abuse its

discretion when it determined that it was in Kh.E. and Ka.E.’s best interests to be

placed in the temporary custody of the agency.

                                  III. Conclusion

              After thoroughly reviewing the entire record, we find that the juvenile

court did not abuse its discretion in awarding temporary custody of the children to

CCDCFS. Both of Mother’s assignments of error are overruled.

             Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court, juvenile division, to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



FRANK DANIEL CELEBREZZE, III, PRESIDING JUDGE

LISA B. FORBES, J., and
EMANUELLA D. GROVES, J., CONCUR